UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2063


In Re:   GREGORY RICE,

                Petitioner.




     On Petition for Writ of Mandamus.       (8:09-cv-01322-PJM)


Submitted:   November 19, 2009              Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Rice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory Rice petitions for a writ of mandamus seeking

an   order    to    enforce       a    security      agreement            in    a    civil    action

dismissed by the district court.                     We conclude that Rice is not

entitled to mandamus relief.

             Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                        In re First Fed. Sav. &

Loan    Ass’n,      860    F.2d       135,   138     (4th      Cir.        1988).           Further,

mandamus     is     a     drastic      remedy       and     should         only      be     used   in

extraordinary circumstances.                 Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.    1987).          Mandamus      may    not    be    used       as    a    substitute         for

appeal.      In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

             The relief sought by Rice is not available by way of

mandamus.          Accordingly,         we    deny       the    petition            for     writ   of

mandamus.       We dispense with oral argument because the facts and

legal    contentions        are       adequately         presented         in       the    materials

before    the      court    and       argument      would      not    aid       the       decisional

process.

                                                                                PETITION DENIED




                                                2